IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-69,021-04



EX PARTE MARCUS WAYNE WILLIAMS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. D-1-DC-05-904127 IN THE 403RD  DISTRICT COURT

FROM TRAVIS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to sixty years' imprisonment.  The Third Court of Appeals affirmed
applicant's conviction in part and vacated in part. Williams v. State, 240 S.W.3d 293 (Tex.
App.--Austin 2007). Applicant contends that his appellate counsel rendered ineffective assistance
because counsel failed to advise him of his right to file a pro se petition for discretionary review.  
	The trial court has entered findings of fact and conclusions of law that appellate counsel
failed to advise Applicant  of his right to file a pro se petition for discretionary review.  The trial
court recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Third Court of Appeals in Cause No. 03-06-00039-CR that affirmed his conviction in part and vacated his conviction in part in Cause No. D-1-DC-05-904127 from the 403rd  District Court of Travis County.  Applicant shall file his petition for
discretionary review with this Court within 30 days of the date on which this Court's mandate issues.

Delivered:  October 30, 2013
Do not publish